DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ preliminary amendments to the claims, filed 05/15/2020, have been received and entered.  Claims 19-32 and 35-47 have been cancelled.  Claims 1-18 and 33-34 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a method of modulating a biophotonic treatment of subject comprising, inter alia, assaying a level of energy production in tissue of the subject under biophotonic treatment.
Group II, claim(s) 33, drawn to a method of modulating efficiency of a biophotonic regimen at healing a wounded tissue comprising, inter alia, measuring the level of ATP production in the wounded tissue prior to commencement of the biophotonic regimen.
Group III, claim(s) 34, drawn to a method for stimulating mitochondrial biogenesis in a tissue comprising, inter alia, applying a biophotonic composition to the tissue and illuminating the applied biophotonic composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.  The technical feature of Group I is the comparison of energy production in a tissue under biophotonic treatment to energy production in non-treated tissue, which is not required by either of Groups II or III.  The technical feature of Group II is measuring the level of ATP production in the wounded tissue prior to commencement of the biophotonic regimen, which is not required by either of Groups I or III.  Group II also requires measuring the level of ATP production in the wounded tissue after commencement of the biophotonic regimen, which is also not required by either of Groups I or III.  Group III requires illuminating an applied biophotonic composition for a time sufficient to activate the biophotonic composition, which is not required by either of Groups I or III.  Group III also does not require any assaying or measurement of energy production in any tissue as required by Group I or Group II.
Even if it could be argued that application of a biophotonic treatment/composition to tissue is a technical feature linking the claimed inventions, such would not be considered to be a special technical feature because biophotonic compositions for the treatment of wounds and skin rejuvenation were well-known and commonplace in the art.  See WO 2013/155620 A1, WO 2014/040176 A1, e.g.
ELECTION OF SPECIES I (GROUP I)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
ATP, ADP, GTP, GDP, ATP synthase, NADH, NAD, FAD, FADH, pyruvate, succinate, fumarate, co-enzyme A, pyruvate dehydrogenase, acetyl-CoA, citrate synthase, citrate, aconitase, isocitrate dehydrogenase, alpha-ketogluterate dehydrogenase, succinyl-CoA, succinyl CoC dehydrogenase, succinate dehydrogenase, fumarase, malate, malate dehydrogenase, oxalo acetate, citric acid, NADH-coenzyme Q oxidoreductase, succinate-Q oxidoreductase, flavoprotein-Q oxidoreductase, Q-cytochrome c oxidoreductase, cytochrome c, cytochrome c oxidase, and COX IV.
 The species of cellular markers associated with energy production lack the same or corresponding special technical features because they are completely different, non-overlapping biological entities and therefore lack any common technical feature.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-17.

ELECTION OF SPECIES II (GROUPS I, II, or III)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The plethora of light-absorbing molecules disclosed in the Specification at, inter alia, [0074]-[0075], e.g., eosin B, eosin Y, fluorescein, Rose Bengal, methyl violet, neutral red, methyl red, safranin O, alpha-carotene, etc.
 The species of light-absorbing molecules lack the same or corresponding special technical features because they are completely different, non-overlapping biological/chemical entities and therefore lack any common technical feature.  Furthermore, such light-absorbing molecules for use in biophotonic treatments is not a special technical feature linking the species because their use in biophotonic treatments was well-known and commonplace in the art.  See WO 2013/155620 A1, WO 2014/040176 A1, e.g.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-8, 11, 14-18, and 33-34.

	Respecting the above Election of Species, to be clear Applicants are required to elect both i) a specific cellular marker of energy production that is assayed/measured in a tissue and ii) a specific biophotonic treatment that is applied to the tissue of a subject.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629